          Case MDL No. 2981 Document 91 Filed 02/08/21 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: GOOGLE PLAY STORE ANTITRUST
LITIGATION                                                                               MDL No. 2981



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −1)



On February 5, 2021, the Panel transferred 1 civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See __F.Supp.3d__ (J.P.M.L. 2021). Since that time, no additional action(s) have
been transferred to the Northern District of California. With the consent of that court, all such
actions have been assigned to the Honorable James Donato.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Donato.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of February 5, 2021, and, with the
consent of that court, assigned to the Honorable James Donato.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel
        Case MDL No. 2981 Document 91 Filed 02/08/21 Page 2 of 2




IN RE: GOOGLE PLAY STORE ANTITRUST
LITIGATION                                                         MDL No. 2981



                   SCHEDULE CTO−1 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.      CASE CAPTION


DISTRICT OF COLUMBIA

  DC         1      20−03556      MCCREADY v. GOOGLE LLC et al
  DC         1      20−03557      BLUMBERG v. GOOGLE LLC et al

MISSISSIPPI SOUTHERN

  MSS        3      20−00833      Ratliff v. Google LLC et al

MISSOURI EASTERN

  MOE        4      21−00077      Black v. Google LLC et al

VIRGINIA EASTERN

  VAE        2      21−00018      Alexander v. Google LLC et al
